                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MARILYN L. HAMILTON,
               Plaintiff                                 CIVIL ACTION

                 v.

WILMAC CORP. et al.,                                     No. 18-1141
                Defendants


                                         ORDER

       AND NOW, this 3rd day of December, 2019, upon consideration of the Second Amended

Complaint (Doc. No. 21), Defendants' Motion to Dismiss (Doc. No. 22), and Plaintiffs Response

(Doc. No. 24), it is ORDERED that Defendants' Motion to Dismiss (Doc. No. 22) is GRANTED

IN PART and DENIED IN PART as follows:

   1. The Defendants' Motion to Dismiss (Doc. No. 22) is GRANTED with prejudice with

       respect to Ms. Hamilton's claims against Wilmac Corporation;

   2. The Defendants' Motion to Dismiss (Doc. No. 22) is GRANTED with prejudice with

       respect to Ms. Hamilton's failure-to-hire claim against Attleboro Nursing and Rehab

       Center; and

   3. The Defendants' Motion to Dismiss (Doc. No. 22) is DENIED with respect to

       Ms. Hamilton's failure-to-accommodate claim against Attleboro Nursing and Rehab

       Center.




                                                          ST ATES DISTRICT JUDGE
